Citation Nr: 0414228	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to November 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, which, in 
pertinent part, assigned a 30 percent rating for the 
veteran's PTSD.  The veteran disagreed with the PTSD rating 
in January 2003.  The February 2003 statement of the case 
(SOC) increased the PTSD rating to 50 percent.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the PTSD 
increased rating claim remains before the Board.  

The Board notes that although the veteran elected not to 
appeal the December 2002 determination on the issue of total 
disability due to individual unemployability (TDIU), and it 
is therefore not certified on appeal to the Board, his 
subsequent submissions of medical evidence for his PTSD claim 
may have raised a new informal claim for TDIU.  See Roberson 
v. Principi, 251 F.3d 1378 (2001), on remand at 17 Vet. 
App. 135 (2003).  However, as there is no jurisdiction 
qualifying NOD on the TDIU issue, this matter is referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  Symptoms of PTSD are not shown to cause total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


2.  Occupational and social impairment with deficiencies in 
most areas, caused by PTSD, is currently manifested.  


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD, but 
not greater, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, the RO 
provide VCAA notification in a September 2002 letter, prior 
to the denial of the increased rating claim in December 2002.  
That letter notified the veteran of what was needed to 
substantiate his claim, the evidence VA would attempt to 
obtain, what evidence he is responsible for providing, and 
the need for the veteran to submit any evidence in his 
possession.  Additionally, the rating decision and SOC 
notified the veteran of the pertinent laws and regulations 
governing his claims.  Thus, the requirements of a VCAA 
notice has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); see also Pelegrini, supra.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  Conway v. Principi, 353 F.3d 1369 
(2004).  

Additionally, under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
relevant evidence necessary to substantiate the claim.  All 
identified evidence has been obtained and associated with the 
claims folder, and the veteran has not identified any other 
pertinent evidence concerning his claim.  Specifically, the 
service medical records, VA outpatient treatment reports, VA 
examination reports, and all indicated private medical 
evidence have been associated with the claims folder.  The 
veteran has not identified any other pertinent evidence, not 
already of record.  As there is otherwise no additional 
evidence to obtain, but the veteran instead disagrees with 
how the existing evidence has been weighed or evaluated, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  Id.



II.  PTSD

For VA purposes, disability evaluations are determined by the 
application of VA Schedule for Ratings Disabilities 
(Schedule), which is based on the average industrial 
impairment caused by a particular disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Here, the veteran's PTSD is evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2003).  
Under this DC a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating for PTSD is provided pursuant 
to DC 9411, where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Historically, service connection for PTSD was granted in a 
July 2002 rating decision, and a 10 percent rating was 
assigned.  On September 18, 2002, VA received an informal 
claim from the veteran via his submission of VA Form 
21-4138, wherein he claimed that he felt his service-
connected PTSD condition 
"is much worse."  In December 2002, the veteran's rating 
was increased to 30 percent in a December 2002 rating 
decision.  Another VA Form 21-4138, dated in January 2003, 
reveals that the veteran expressed disagreement with the 
"rating decision dated 12-12-02," and that he asked for a 
SOC.  That record was annotated later that month to reflect a 
phone call with the veteran, and shows that he was only in 
disagreement with the PTSD rating at issue.  A 50 percent 
rating was next assigned in the February 2003 SOC.  In 
September 2003, VA received his VA 
Form 9, wherein he expressly declined a hearing, and again 
indicated disagreement with the specific PTSD rating.   

Treatment notes dated in September 2002 from the veteran's 
current private psychiatrist, M.N., show that the veteran was 
in some danger of hurting himself "after he hurts someone 
else," and that he was taken out of work for four weeks.  
His current GAF was assessed at 35-40; the highest GAF for 
the past year was assessed at 60.  Notes from this provider 
dated one week later show he was assessed with severe PTSD.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
([hereinafter DSM- IV).  The United States Court of Appeals 
for Veterans Claims (Court) has addressed the significance of 
GAF scores.  See, i.e., Richards v. Brown, 9 Vet. App. 266, 
267-8 (1996) (where the GAF was 50 and said to be reflective 
of a serious impairment under the diagnostic criteria).  A 
score from 31-40 indicates some impairment in reality testing 
or communication, OR major impairment in several areas, such 
as work, school, family relations, or mood (e.g. is unable to 
work).  A score from 41-50 indicates "serious symptoms . . . 
OR any serious impairment in social, occupational, or school 
functioning (e.g. unable to keep a job).  A score from 51-60 
indicates "moderate symptoms . . . OR any moderate difficulty 
in social, occupational, or school functioning (e.g. 
conflicts with co-workers).  

The October 2002 VA examination report reveals that his GAF 
was 45 at that time.  The examiner also noted that the 
veteran's condition had worsened since he was last seen, in 
that he no longer had a job.  The examiner reported that the 
veteran either had to quit or had lost his job because of his 
"volatile" temper and difficulty in getting along with 
others.  There was no Axis II (personality disorder) 
diagnosis, and his psychosocial stressors on Axis IV were 
listed as him not working, and his impaired social 
interaction.  

A January 2003 letter from the veteran's private psychiatrist 
shows that he had been the veteran's treating physician since 
September 2002, and that he was somewhat surprised by the 
then assigned 30 percent rating, given the severity of the 
veteran's symptoms.  The veteran had an increased difficulty 
with nightmares and intrusive thoughts of his stressors, and 
had as many as three panic attacks per week.  It was noted 
that the veteran was taken out of work by this provider, 
because he was having homicidal ideation, and was very 
limited in his ability to cope with it.  The veteran was 
considered unemployable.  

Another letter, dated in April 2003, from the veteran's 
private psychiatrist states that the veteran suffered from 
severe PTSD; that his symptoms were of the severity such that 
they rendered him unemployable, and that these symptoms were 
directly related to his military experience.  It was also 
noted that with therapy and medication, the veteran was able 
to manage his poor sleep, panic attacks, agitation, and 
declining cognitive function in a manner so that he could at 
least perform his activities of daily living.  

After a careful review of the record, the Board determines 
that the veteran's PTSD most closely approximates a 70 
percent rating under the Schedule.  The Board notes that the 
veteran manifested some impaired impulse control, such that 
he was taken out of work, had a volatile temper, and 
difficulty getting along with others.  The evidence shows 
that the veteran is currently having significant difficulty 
in adapting to stressful circumstances, and was suffering 
from panic attacks three times per week.  Resolving all doubt 
in favor of the veteran, the Board finds that a 70 percent 
rating is warranted for PTSD manifested by occupation and 
social impairment in most areas, such as work, school, family 
relations or mood.  

However, the record shows that 100 percent rating under DC 
9411 is not warranted as the evidence does not show symptoms 
which support the criteria for a 100 percent rating under DC 
9411.  That is, there is no indication that the veteran now 
suffers from gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Instead, the evidence shows that his current symptoms 
consisted primarily of nightmares, intrusive memories, and 
panic attacks.  He had poor attention and concentration, but 
there is no evidence of memory loss of the severity that he 
forgets the names of his relatives or himself.  He does his 
own cooking and cleaning, and he has a driver's license 
(October 2002 VA exam).  

Although the veteran was removed from work by his physician 
due to homicidal ideation towards his supervisor, the 
evidence does not show that there is a persistent danger of 
him hurting himself or others.  The October 2002 VA mental 
status examination, conducted after the veteran was removed 
from work, reveals that he had no current homicidal or 
suicidal ideation.  He was alert, cooperative, and neatly 
dressed on examination.  There were no loose associations or 
flight of ideas.  His affect was appropriate, but his mood 
was guarded and tense.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three.  His memory both remote and recent 
was good.  Insight and judgment appeared adequate.  

Further, the October 2002 private clinical note, while 
finding that the veteran's insight (as well as reasoning 
abilities, judgment, and impulse control) were impaired due 
to PTSD, also found that the veteran demonstrated insight 
when dealing with the death of a friend.  He was also alert, 
oriented to his surroundings, (albeit with a dysphonic mood 
and agitated affect.)  He gave no indication of psychosis, or 
homicidal or suicidal ideation at that time.  

Therefore, the veteran's disability picture, due to the 
objective signs and symptoms of PTSD, do not show that a 100 
percent rating is warranted under DC 9411.  

The Board notes that the veteran's private examiner has 
opined that the veteran is "unemployable" due to his PTSD 
symptoms.  (January and April 2003 letters).  However, as 
indicated above, the Board does not have jurisdiction over 
the TDIU issue denied in the December 2002 rating decision, 
because the veteran specifically excluded it from appeal, as 
reflected in the January 2003 notation to the VA Form 21-
4138.  As there is no jurisdiction conferring notice of 
disagreement, the new TDIU issue is referred to the RO as 
noted in the introductory remarks above.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the disbursement of VA benefits.   



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2









